
	
		II
		110th CONGRESS
		2d Session
		S. 3172
		IN THE SENATE OF THE UNITED STATES
		
			June 19, 2008
			Mr. Vitter introduced
			 the following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To provide conditions for funds made available for
		  certain projects located in the State of Louisiana, and for other
		  purposes.
	
	
		1.Conditions relating to funds
			 made available for certain Louisiana projectsWith respect to funds made available for the
			 Lake Pontchartrain and Vicinity project, the West Bank and Vicinity project,
			 and elements of the Southeast Louisiana Urban Drainage project that are located
			 within the geographic perimeter of the West Bank and Vicinity and Lake
			 Pontchartrain and Vicinity projects to reach the Corps of Engineers designated
			 100-year level of protection—
			(1)the non-Federal cost allocations for the
			 projects shall be consistent with the cost-sharing provisions under which the
			 projects were originally constructed;
			(2)the non-Federal
			 share for the projects shall be repaid—
				(A)in accordance
			 with section 103(k) of the Water Resources Development Act of 1986 (33 U.S.C.
			 2213(k)); and
				(B)within the
			 30-year period beginning on the date on which the funds are made available;
			 and
				(3)the expenditure
			 of the funds may be made without regard to individual amounts or purposes,
			 except that any reallocation of funds that are necessary to accomplish the
			 established goals are authorized, subject to the approval of—
				(A)the Committee on
			 Appropriations of the Senate; and
				(B)the Committee on
			 Appropriations of the House of Representatives.
				
